Case: 11-11028     Document: 00511871472         Page: 1     Date Filed: 05/30/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                     No. 11-11028                            May 30, 2012
                                   Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk

SERGIO TAYLOR,

                                                  Petitioner-Appellant

v.

ERIC H. HOLDER, JR.; U. S. ATTORNEY GENERAL; KAREN EDENFIELD,
WARDEN,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:11-CV-149


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Sergio Taylor, federal prisoner # 50114-018, appeals the district court’s
dismissal of his 28 U.S.C. § 2241 petition for lack of jurisdiction. In the petition,
Taylor challenged his convictions in the Middle District of Florida for possessing
with intent to distribute five grams or more of crack and possessing a firearm as
a felon, claiming that the State of Florida was not a state of the United States
for purposes of the Controlled Substances Act or the Tenth Amendment of the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11028    Document: 00511871472      Page: 2     Date Filed: 05/30/2012

                                  No. 11-11028

U.S. Constitution and thus the Florida district court lacked jurisdiction to
convict, sentence, and enter a judgment of conviction against him.
      We review a district court’s dismissal of a § 2241 petition de novo. Kinder
v. Purdy, 222 F.3d 209, 212 (5th Cir. 2000). Taylor’s claims attacked the validity
of his conviction and sentence rather than the manner in which his sentence was
carried out; thus, the district court did not err in determining that they should
be brought in a § 2255 motion rather than a § 2241 petition. See Pack v. Yusuff,
218 F.3d 448, 451 (5th Cir. 2000). Because a § 2255 motion must be brought in
the sentencing court, the district court properly concluded that it lacked
jurisdiction to construe Taylor’s petition as a § 2255 motion. See id.; Ojo v. INS,
106 F.3d 680, 683 (5th Cir. 1997).
      Taylor invokes the savings clause of § 2255, contending that § 2241 is the
appropriate vehicle to bring his claims on the basis that a § 2255 motion would
be inadequate or ineffective to test the legality of his detention. However, he has
failed to show that any of his claims was “based on a retroactively applicable
Supreme Court decision which establishes that [he] may have been convicted of
a nonexistent offense” and “was foreclosed by circuit law at the time when the
claim should have been raised.” Reyes-Requena v. United States, 243 F.3d 893,
901, 904 (5th Cir. 2001). Accordingly, he may not attack the validity of his
conviction in a § 2241 petition through the savings clause of § 2255(e). See
Kinder, 222 F.3d at 212.
      To the extent that Taylor argues that the dismissal of his § 2241 petition
impermissibly suspends the writ of habeas corpus, his contention lacks merit.
Restrictions on obtaining relief pursuant to § 2241 and the savings clause of
§ 2255 do not violate the Suspension Clause.              Wesson v. United States
Penitentiary Beaumont, TX, 305 F.3d 343, 347 (5th Cir. 2002); Reyes-Requena,
243 F.3d at 901 n.19.
      AFFIRMED.



                                        2